Exhibit 10.2

Summary of Non-Executive Directors’ Compensation

Our non-executive directors are entitled to receive the following compensation,
with changes effective immediately following the company’s 2016 annual meeting
of shareholders:

·



an annual retainer of $50,000 per director for service on our Board;

·



a fee for attendance at Board meetings of $2,000 per meeting;

·



a fee for attendance at Board Committee meetings of $1,700 per meeting;

·



an annual retainer of $20,000 for the Chairman of the Audit Committee, and an
annual retainer of $10,000 for each of the Chairman of the Compensation
Committee and the Chairman of the Nominating and Corporate Governance Committee;
and

·



upon each director's (other than Mr. Mitchell Jacobson) election or re-election
to our Board at the annual shareholders meeting, a restricted stock unit award
per director consisting of such number of units having an aggregate fair market
value of $115,000 on the date of grant; 50% of these units vest and convert to
shares on the first anniversary of the date of grant and 50% vest and convert to
shares on the second anniversary of the date of grant. In lieu of the restricted
stock unit award, Mr. Jacobson receives an annual cash payment of $115,000, paid
quarterly in arrears.

Directors’ cash compensation is paid quarterly in arrears.  The cash
compensation of directors who serve less than a full quarter is pro-rated for
the number of days actually served.  Directors who are appointed between annual
shareholders meetings receive a pro-rated equity award upon appointment to our
Board.  In addition, we reimburse our non-executive directors for reasonable
out-of-pocket expenses incurred in connection with attending in-person board or
committee meetings and for fees incurred in attending continuing education
courses for directors that are approved in advance by the company.

The standing committees of the Board of Directors currently are the Audit,
Compensation, and Nominating and Corporate Governance Committees.

 

 

 

 



-1-

 

--------------------------------------------------------------------------------